Citation Nr: 1522588	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-30 979	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active military duty from September 1961 to September 1965.  
This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  


FINDINGS OF FACT

1.  The Veteran was a jet aircraft servicer in the United States Navy.  

2.  A July 2012 private audiological evaluation and a December 2012 VA audiological evaluation showed bilateral sensorineural hearing loss at the relevant frequencies, and a private audiologist concluded that the Veteran has bilateral hearing loss and tinnitus as a result of noise exposure during service.

3.  The evidence is at least in equipoise as to whether the Veteran has bilateral hearing loss due to an event or incident of his active service.

4.  The evidence is at least in equipoise as to whether the Veteran has tinnitus due to an event or incident of his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for bilateral hearing loss and for tinnitus due to exposure to acoustic trauma in service.  His military occupational specialty in the Navy was jet aircraft servicer.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In the case of organic diseases of the nervous system, including sensorineural hearing loss, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  Service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:
(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

The Veteran's service treatment records, including his August 1965 separation physical examination report with audiogram, do not reveal any complaints of clinical findings of hearing loss or tinnitus.

According to a July 2012 medical report from P. G. Reddy, a private otolaryngologist, who had examined the Veteran and conducted a hearing test, the Veteran had exposure to acoustic trauma from testing jet engines in service.  The Veteran noted that his hearing decreased after his time in the Navy.  Dr. Reddy diagnosed bilateral sensorineural hearing loss and concluded that it was more likely than not that the Veteran's current bilateral hearing loss and tinnitus are the result of service exposure to acoustic trauma from working around jet engines during service.  

After review of the claims files and audiological examination of the Veteran in December 2012, a VA audiologist diagnosed bilateral sensorineural hearing loss and opined that hearing loss and tinnitus were less likely as not to have been caused by service exposure to acoustic trauma because audiograms in service were within normal limits.

The above evidence reveals that there is evidence both for and against the claims on appeal.  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 2002) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

Having carefully considered the claims in light of the record and the applicable law, the Board finds that the evidence in favor of the claims, primarily the Veteran's military occupational specialty as a jet aircraft servicer and the July 2012 private opinion in favor of the claims, reasonably shows that the Veteran's bilateral hearing loss and tinnitus were incurred as a result of service and that there has been continuation of symptomatology since service.  In this case, the Board finds the Veteran's assertions regarding the continuity of his symptoms to be credible and corroborated by competent medical evidence.  Although the VA audiologist concluded in December 2012 that the Veteran's current hearing loss was less likely as not related to service acoustic trauma because his hearing was normal on hearing rests at service entrance and discharge, a rationale based solely on the absence of hearing loss during service is insufficient.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  

By extending the benefit of the doubt to the Veteran, as required by law, the Board finds that service connection for bilateral hearing loss and for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Because all of the issues on appeal are being granted in full on appeal, no further notice or development under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is needed.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


